Jfn tbe Wniteb ~tate.s (!Court of jfeberal QClaitn.s
                                        No. 19-533T
                                 (Filed December 31, 2019)
                                 NOT FOR PUBLICATION

************************
                                          *
LYNDA LEE WALL,                           *
                                          *
                    Plaintiff,            *
                                          *
      v.                                  *
                                          *
THE UNITED STATES,                        *
                                          *
                    Defendant.            *
                                          *
************************

                                         ORDER

       On April 8, 2019, the complaint in this case was filed by prose plaintiff
Lynda Lee Wall. Plaintiff's complaint stems from the Internal Revenue Service's
(IRS) collection efforts regarding her failure to file taxes in the years 2002, 2003,
and 2004, and its subsequent determination of Ms. Wall's tax delinquency. Def.'s
Mot. at 1-3. Plaintiff seems to be bringing two claims before the court--- that the
IRS's collection efforts, which have resulted in a $132,687.62 dollar lien against her
property, are improper; and that the revocation of her passport was improper. See
Compl. 1-2. Because of the complaint's nature, it may also be possible to construe
the complaint as asking for a tax refund, but in her response to the government's
motion to dismiss plaintiff clarifies that she is not requesting a refund. Pl.'s Mot. to
Dismiss Def.'s Mot. (Pl.'s Resp.), ECF No. 9, at 2. Plaintiff requests that relief be
granted to her in the amount of $2,332,667.62. Compl. at 3. Plaintiff brought a
nearly identical claim before our court one year prior, which was subsequently
dismissed for lack of subject-matter jurisdiction. See Wall v. United States, 141 Fed.
Cl. 585 (2019). The government has now moved that we do the same in this case
and dismiss Ms. Wall's present complaint for lack of subject-matter jurisdiction.
See Def.'s Mot. at 1.

       The court has reviewed Ms. Wall's complaint, which primarily alleges that
the liens against her property are improper, her passport should not have been
revoked, and that she has a court order stating that defendant did not have
jurisdiction to impose liens or revoke her passport. See Compl. 1-2. Like many of
the individuals who bring their own cases in our court without the assistance of
lawyers, Ms. Wall appears to misunderstand the purpose of our court and the
jurisdiction given to us by Congress. Plaintiff also seems to misunderstand a
previous order dismissing her case for want of jurisdiction. We are empowered only
to hear claims of violations by the federal government oflaws and constitutional
provisions that mandate the payment of money when violated. See United States v.
Mitchell, 463 U.S. 206, 216-17 (1983); Smith v. United States, 709 F.3d 1114, 1116
(Fed. Cir. 2013) ("To be cognizable under the Tucker Act, the claim must be for
money damages against the United States, and the substantive law must be money-
mandating."). Plaintiff's complaint does not allege that the federal government
violated a money-mandating law. In fact, in her response to defendant's motion to
dismiss, plaintiff states: "The Tucker Act has nothing to do with the Plaintiff in this
matter. No tax refund has been claimed by petitioner." Pl.'s Resp. at 2.1

        Regarding plaintiff's claims relating to an improper levy and the revocation
of her passport, the statutes referenced in the attachments to her complaint do not
grant our court jurisdiction nor do any related statutes. See Compl., Ex. 3 at 3. The
first statute referenced in the attachments allows a claim to be brought in U.S.
district courts for the reckless or intentional disregard of the Internal Revenue Code
and regulations. 26 U.S.C. § 7433(a). The second statute referenced in the
attachments allows third parties, which Ms. Wall is not, to bring suits in U.S.
district courts for improperly imposed levies. 26 U.S.C. § 7426(a)(l). As the
government notes, the plaintiff may be seeking damages for failure to release a lien
under 26 U.S.C. § 7432---which also grants jurisdiction to U.S. district courts to
hear such claims. See Def.'s Mot. at 6 (citing 26 U.S.C. § 7432). The court also
notes that under 26 U.S.C. § 6330(e), a proceeding to enjoin a levy may be brought
in the Tax Court. Finally, concerning Ms. Wall's passport, a statute empowers a
U.S. district court or the Tax Court to determine if the certification of revocation of
a passport was erroneous. 26 U.S.C. 7345(e).

       The U.S. Court of Federal Claims, however, has not been empowered by
Congress to preside over Ms. Wall's claims relating to improper levies and passport
revocation. Although our court, like U.S. district courts, is a federal trial court, it is
not a district court nor is it the U.S. Tax Court. Compare 28 U.S.C. §§ 81-133
(identifying and creating district courts) with 28 U.S.C. § 171 (creating U.S. Court
of Federal Claims) and with 26 U.S.C. § 7441 (creating the U.S. Tax Court); Ledford

1As the government notes in its motion, since Ms. Wall did not pay her taxes even if
she was asking for a tax refund, we would not have jurisdiction because of the
stringent prepayment requirement. See Def.'s Mot. at 5; Simmons v. United States,
127 Fed. Cl. 153, 159 (2016) (citing, inter alia, Flora v. United States, 357 U.S. 63,
75 (1958); Ledford v. United States, 297 F.3d 1378, 1382 (Fed. Cir. 2002)).
                                           -2-
u. United States, 297 F.3d 1378, 1382 (Fed. Cir. 2002) (dismissing claim for lack of
jurisdiction because "[t]he United States Court of Federal Claims is not a district
court of the United States"). The jurisdictional statutes make it clear that our court
and the district courts are different entities. See, e.g., 28 U.S.C. § 1346(a). Nor is
the U.S. Court of Federal Claims the same as the U.S. Tax Court. See Clarh u.
United States, 114 Fed. Cl. 634, 636- 37 (2014) (explaining the difference between
the Tax Court, U.S. district courts, the U.S. Court of Federal Claims, and the U.S.
Court of International Trade). Nothing in plaintiffs response to the government's
motion addresses this deficiency. See Pl's Resp. at 1-2.

       As explained above, our court lacks subject-matter jurisdiction over Ms.
Wall's complaint. Accordingly, the government's motion to dismiss this case
GRANTED pursuant to RCFC 12(b)(l). The Clerk is directed to close the case. 2




IT IS SO ORDERED.




2   Plaintiff's application to proceed in forma pauperis is hereby GRANTED.
                                             -3-